DETAILED ACTION
Claims status
In response to the application filed on 07/06/2021, claims 1-39 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Drawing figures submitted on 07/06/2021 have been reviewed and accepted.

Priority
Acknowledgment is made of Applicant’s claim for priority upon Provisional Application No. 62/669,473 filed on 05/10/2018. The effective filling date for the subject matter defined in the pending claims in this application is 05/10/2018.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Issue:
The claim 1 recites “a configured transmission of the request for beam failure recovery and a scheduled transmission of one transport block via a physical uplink shared channel (PUSCH) resource are in a transmission period…” [Emphasis Added.]
Analysis:
The claimed elements are reviewed in light of the specification to determine whether the claimed elements are sufficiently supported by the description of the current application and the parent US Patent #11095355- from which the applicant claimed the earliest priority date. The current specification only provides “The first transmission period may comprise of one or more symbols. A BFR procedure for an SCell may have a higher priority than an uplink transmission (e.g., PUSCH, PUCCH, etc) of a PCell. The priority order (e.g., in descending order) may be, for example: a PRACH transmission on a PCell, a PRACH transmission on a serving cell other than the PCell for a BFR procedure…” See the paragraph ¶. [0295] under the publication of the current application. 
Nowhere does in the specification implicitly and/or explicitly provide “[Both] a configured transmission of the request for beam failure recovery and a scheduled transmission of one transport block are in a transmission period, i.e., within the same transmission period”. More specifically, the specification fails to disclose that the two transmissions, i.e., one for beam failure recovery and one for scheduling, are within the same period. In view of the above analysis, the instant specification fails to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. Independent claims 11 and 17 are further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, based on the same/similar reason as discussed in above. Dependent claims 2-10, 12-16 and 18-20 are also rejected as being dependency upon the rejected base claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Issues:The claim 1 recites “a configured transmission of the request for beam failure recovery and a scheduled transmission of one transport block via a physical uplink shared channel (PUSCH) resource are in a transmission period…” [Emphasis Added.]
Analysis:
The current claimed elements could be interpreted in following ways:
Both of the configured transmission and the scheduled transmission are transmitted via the physical uplink shared channel (PUSCH) resource; or
Only the scheduled transmission is transmitted via the physical uplink shared channel (PUSCH) resource.
Notably, the configured transmission for the request of Beam Failure Recovery is transmitted via the physical uplink control channel (PUCCH) resource. Therefore, it would be unclear to determine whether the configured transmission is transmitted via the PUCCH or PUSCH. It’d also be difficult to determine whether both of the configured transmission and the scheduled transmission are transmitted via the physical uplink shared channel (PUSCH) resource or not.
After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. Independent claims 14 and 27 are further rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, para. 2, based on the same/similar reason as discussed in above. Dependent claims 2-39 are rejected for the reasons presented above with respect to the rejected claims and in view of their dependence thereon. It is recommended that the claim language be amended such that the exact meaning of the above quoted limitation is clear. For the purpose of examinations, Examiner will interpret the claims as best understood.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-17, 22-23, 25-31, 35-36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 2018/0278467 A1) in view of Yin et al. (US 10,716,100 B2, filed on December 12, 2017).
Regarding claim 1; John Wilson discloses a method comprising: 
determining, by a wireless device and based on a detected beam failure, to transmit a request for beam failure recovery (See Fig. 5: Upon detection of a beam failure, a beam recovery procedure may be initiated in which an indication of a beam failure may be transmitted using scheduling request (SR) or uplink control channel resource. ¶. [0005] and ¶. [0065]); and 
transmitting, via a first physical uplink control channel (PUCCH) resource, the request for beam failure recovery based on a determination (John Wilson’s Claim 4: wherein the configured transmission resource comprises one or more of a scheduling request (SR) resource or a physical uplink control channel (PUCCH) resource that is configured for transmitting the indication of the beam failure. See also ¶. [0065]) that: 
a configured transmission of the request for beam failure recovery (See Figs. 3-4 and 9: the UE 115-b can determine that the PUCCH transmission beam, i.e., configured transmission, associated with the CSI-RS port P1 has failed. The UE 115-b may then initiate a beam recovery of the failed beam via, for example, SR resources 320. Alternatively, the UE 115-b may send a report to the base station 105. ¶. [0065]).
Even though, John Wilson teaches the method of transmitting the configured transmission for the request of beam failure recovery via the PUCCH transmission, John Wilson doesn’t explicitly describe both the configured transmission and the scheduled transmission of transport block(s) via the PUSCH are in a transmission period, and the configured transmission of the request is prioritized over the scheduled transmission of the one transport block.
However, Yin further teaches the scheduled transmission of transport block(s) via the PUSCH (See Figs. 11 and 13A: the UE to determine if there is a overlapping portion between the PUSCH and PUCCH transmissions in block 1306, and the UE to decide for simultaneous transmission of UCCH and PUSCH, i.e., transmitting at the same time or in a same period. Col. 12: Lines 25-32. See also figure 1 for transmission of PUCCH and PUSCH within the same time frame. See Col. 20, and Lines 50-55), and the configured transmission of the request is prioritized over the scheduled transmission of the one transport block (See Figs. 16A and 17: for implementations of prioritized PUCCH transmission over the PUSCH data. Col. 18, and Lines 47-52).
The rationale of combining the two prior arts is that the process of using PUCCH for beam failure recovery as taught by John Wilson could be apparently be implemented into Yin’s conventional PUCCH transmission for simultaneous transmissions and prioritizing over PUSCH as well.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein both the configured transmission and the scheduled transmission of transport block(s) via the PUSCH are in a transmission period, and the configured transmission of the request is prioritized over the scheduled transmission of the one transport block as taught by Yin to have incorporated in the system of John Wilson, so that it would not only provide to enhance by supporting MIMO and Beamforming methods but also improve spectral efficiency, lowering costs, improving service in wireless communications. See Yin’s Col. 1, Lines 54-58, and Col. 2, Lines 5-10.
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; John Wilson in view of Yin discloses the method further comprising: based on a determination that a configured transmission of a scheduling request (SR) via a second PUCCH resource (John Wilson: ¶. [0005]) overlaps with the scheduled transmission of the one transport block via the PUSCH resource, and based on the SR not being associated with beam failure recovery (Yin: See Fig. 13: PUSCH for scheduling is transmitted for scheduling data information, i.e., nothing to do with beam failure recovery. Col. 12, Lines 25-55):  
determining that the scheduled transmission of the one transport block is prioritized over the configured transmission of the SR (Yin: See Fig. 13: In the block 1316, simultaneous PUCCH and PUSCH data transmission on the overlapping symbols is performed, and power allocation of overlapping symbols prioritizes the PUCCH transmission.)
dropping the configured transmission of the SR (Yin: See Fig. 13A: See steps 1310-1312; In the block 1312, the UE is to transmit the UCI using the PUCCH in the overlapping portion between the PUCCH transmission and the PUSCH transmission, and drop (e.g., not transmit) PUSCH symbols in the overlapping portion of the PUSCH transmission. In the block 1314, the UE is to transmit the UCI using the PUSCH by multiplexing the UCI on the overlapping portion of the PUSCH transmission, and drop (e.g., not transmit) the PUCCH. The default behavior of selecting the block 1312 or 1314 may depend on the uplink control channel format. Col. 12, Lines 50-60).

Regarding claim 3; John Wilson in view of Yin discloses the method further comprising: based on a determination that a configured transmission of a scheduling request (SR) via a second PUCCH resource overlaps with a scheduled transmission of one or more second transport blocks via a second PUSCH resource (Yin: See Figs. 11 and 13A: the UE to determine if there is a overlapping portion between the PUSCH and PUCCH transmissions in block 1306, and the UE to decide for simultaneous transmission of UCCH and PUSCH, i.e., transmitting at the same time or in a same period. Col. 12: Lines 25-32. See also figure 1 for transmission of PUCCH and PUSCH within the same time frame. See Col. 20, and Lines 50-55), and based on the SR not being associated with beam failure recovery (Yin: See Fig. 13: PUSCH for scheduling is transmitted for scheduling data information, i.e., nothing to do with beam failure recovery. Col. 12, Lines 25-55): 
determining that the scheduled transmission of the one or more second transport blocks is prioritized over the configured transmission of the SR (Yin: See Figs. 16A and 17: for implementations of prioritized PUCCH transmission over the PUSCH data. Col. 18, and Lines 47-52); and transmitting, via the second PUSCH resource, the one or more second transport blocks (Yin: See Fig. 13: PUSCH for scheduling is transmitted for scheduling data information. Col. 12, Lines 25-55):

Regarding claim 4; John Wilson discloses the method wherein the configuration parameter further indicate: one or more first reference signals (RSs); one or more second RSs; an association between the one or more second RSs and the one PUCCH resource; and radio resources of a dedicated control resource set (CORESET). (John Wilson: the triggering the beam recovery procedure includes transmitting an indication of a first transmission beam failure responsive to the channel quality or strength (e.g., reference signal received power, reference signal-signal to interference plus noise ratio, reference signal received quality, etc.) value being below the threshold value. ¶. [0019], and see also ¶. [0062] for dedicated PDCCH/PUCCH resources). [Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 5; John Wilson in view of Yin further discloses the method further comprising selecting an RS, from the one or more second RSs, for the beam failure recovery procedure, wherein: the selected RS is associated with the first PUCCH resource; and the first PUCCH resource comprises at least one channel resource (Yin: See Fig. 13a: Steps 1316-1318, allocating/selecting PUCCH and prioritizing PUCCH for transmission; Col. 12, Lines 60-67 and Col. 13, Lines 1-8).

Regarding claim 9; John Wilson discloses the method of claim 1, wherein the request for beam failure recovery comprises a scheduling request (SR) for beam failure recovery (John Wilson: Upon detection of a beam failure, a beam recovery procedure may be initiated in which an indication of a beam failure may be transmitted using scheduling request (SR) or uplink control channel resource. Abstract).

Regarding claim 10; John Wilson discloses the method further comprising: initiating, based on the detected beam failure, a beam failure recovery procedure (John Wilson: Abstract).

Regarding claim 12; John Wilson in view of Yin discloses the method wherein: the transmission period comprises a plurality of symbols; the configured transmission of the request for beam failure recovery is associated with at least one first symbol of the transmission period (John Wilson: See Figs. 3-4 and 9: the UE 115-b can determine that the PUCCH transmission beam, i.e., configured transmission, associated with the CSI-RS port P1 has failed. The UE 115-b may then initiate a beam recovery of the failed beam via, for example, SR resources 320. Alternatively, the UE 115-b may send a report to the base station 105. ¶. [0065]); and the scheduled transmission of the one transport block is associated with at least one second symbol of the transmission period (See Figs. 11 and 13A: the UE to determine if there is a overlapping portion between the PUSCH and PUCCH transmissions in block 1306, and the UE to decide for simultaneous transmission of UCCH and PUSCH. Col. 12: Lines 25-32).

Regarding claim 13. The method of claim 1, wherein the configured transmission of the request for beam failure recovery at least partially overlaps in time with the scheduled transmission of the one transport block. (Yin: See Figs. 11 and 13A: the UE to determine if there is a overlapping portion between the PUSCH and PUCCH transmissions in block 1306, and the UE to decide for simultaneous transmission of UCCH and PUSCH, i.e., transmitting at the same time or in a same period. Col. 12: Lines 25-32. See also figure 1 for transmission of PUCCH and PUSCH within the same time frame. See Col. 20, and Lines 50-55).

Regarding claim 14; John Wilson discloses a wireless device comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
determine, based on a detected beam failure, to transmit a request for beam failure recovery (See Fig. 5: Upon detection of a beam failure, a beam recovery procedure may be initiated in which an indication of a beam failure may be transmitted using scheduling request (SR) or uplink control channel resource. ¶. [0005] and ¶. [0065]); and 
transmit, via a first physical uplink control channel (PUCCH) resource, the request for beam failure recovery based on a determination (John Wilson’s Claim 4: wherein the configured transmission resource comprises one or more of a scheduling request (SR) resource or a physical uplink control channel (PUCCH) resource that is configured for transmitting the indication of the beam failure. See also ¶. [0065]) that: 
a configured transmission of the request for beam failure recovery (See Figs. 3-4 and 9: the UE 115-b can determine that the PUCCH transmission beam, i.e., configured transmission, associated with the CSI-RS port P1 has failed. The UE 115-b may then initiate a beam recovery of the failed beam via, for example, SR resources 320. Alternatively, the UE 115-b may send a report to the base station 105. ¶. [0065]).
Even though, John Wilson teaches the method of transmitting the configured transmission for the request of beam failure recovery via the PUCCH transmission, John Wilson doesn’t explicitly describe both the configured transmission and the scheduled transmission of transport block(s) via the PUSCH are in a transmission period, and the configured transmission of the request is prioritized over the scheduled transmission of the one transport block.
However, Yin further teaches the scheduled transmission of transport block(s) via the PUSCH (See Figs. 11 and 13A: the UE to determine if there is a overlapping portion between the PUSCH and PUCCH transmissions in block 1306, and the UE to decide for simultaneous transmission of UCCH and PUSCH, i.e., transmitting at the same time or in a same period. Col. 12: Lines 25-32. See also figure 1 for transmission of PUCCH and PUSCH within the same time frame. See Col. 20, and Lines 50-55), and the configured transmission of the request is prioritized over the scheduled transmission of the one transport block (See Figs. 16A and 17: for implementations of prioritized PUCCH transmission over the PUSCH data. Col. 18, and Lines 47-52).
The rationale of combining the two prior arts is that the process of using PUCCH for beam failure recovery as taught by John Wilson could be apparently be implemented into Yin’s conventional PUCCH transmission for simultaneous transmissions and prioritizing over PUSCH as well.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein both the configured transmission and the scheduled transmission of transport block(s) via the PUSCH are in a transmission period, and the configured transmission of the request is prioritized over the scheduled transmission of the one transport block as taught by Yin to have incorporated in the system of John Wilson, so that it would not only provide to enhance by supporting MIMO and Beamforming methods but also improve spectral efficiency, lowering costs, improving service in wireless communications. See Yin’s Col. 1, Lines 54-58, and Col. 2, Lines 5-10.
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 15; John Wilson in view of Yin discloses the wireless device, wherein the instructions, when executed by a processor, cause the wireless device to:: based on a determination that a configured transmission of a scheduling request (SR) via a second PUCCH resource (John Wilson: ¶. [0005]) overlaps with the scheduled transmission of the one transport block via the PUSCH resource, and based on the SR not being associated with beam failure recovery (Yin: See Fig. 13: PUSCH for scheduling is transmitted for scheduling data information, i.e., nothing to do with beam failure recovery. Col. 12, Lines 25-55):  
determining that the scheduled transmission of the one transport block is prioritized over the configured transmission of the SR (Yin: See Fig. 13: In the block 1316, simultaneous PUCCH and PUSCH data transmission on the overlapping symbols is performed, and power allocation of overlapping symbols prioritizes the PUCCH transmission.)
dropping the configured transmission of the SR (Yin: See Fig. 13A: See steps 1310-1312; In the block 1312, the UE is to transmit the UCI using the PUCCH in the overlapping portion between the PUCCH transmission and the PUSCH transmission, and drop (e.g., not transmit) PUSCH symbols in the overlapping portion of the PUSCH transmission. In the block 1314, the UE is to transmit the UCI using the PUSCH by multiplexing the UCI on the overlapping portion of the PUSCH transmission, and drop (e.g., not transmit) the PUCCH. The default behavior of selecting the block 1312 or 1314 may depend on the uplink control channel format. Col. 12, Lines 50-60).

Regarding claim 16; John Wilson in view of Yin discloses the wireless device, wherein the instructions, when executed by a processor, cause the wireless device to: based on a determination that a configured transmission of a scheduling request (SR) via a second PUCCH resource overlaps with a scheduled transmission of one or more second transport blocks via a second PUSCH resource (Yin: See Figs. 11 and 13A: the UE to determine if there is a overlapping portion between the PUSCH and PUCCH transmissions in block 1306, and the UE to decide for simultaneous transmission of UCCH and PUSCH, i.e., transmitting at the same time or in a same period. Col. 12: Lines 25-32. See also figure 1 for transmission of PUCCH and PUSCH within the same time frame. See Col. 20, and Lines 50-55), and based on the SR not being associated with beam failure recovery (Yin: See Fig. 13: PUSCH for scheduling is transmitted for scheduling data information, i.e., nothing to do with beam failure recovery. Col. 12, Lines 25-55): 
determining that the scheduled transmission of the one or more second transport blocks is prioritized over the configured transmission of the SR (Yin: See Figs. 16A and 17: for implementations of prioritized PUCCH transmission over the PUSCH data. Col. 18, and Lines 47-52); and transmitting, via the second PUSCH resource, the one or more second transport blocks (Yin: See Fig. 13: PUSCH for scheduling is transmitted for scheduling data information. Col. 12, Lines 25-55):

Regarding claim 17; John Wilson discloses the wireless device, wherein the instructions, when executed by a processor, cause the wireless device to receive the configuration parameter further indicates: one or more first reference signals (RSs); one or more second RSs; an association between the one or more second RSs and the one PUCCH resource; and radio resources of a dedicated control resource set (CORESET). (John Wilson: the triggering the beam recovery procedure includes transmitting an indication of a first transmission beam failure responsive to the channel quality or strength (e.g., reference signal received power, reference signal-signal to interference plus noise ratio, reference signal received quality, etc.) value being below the threshold value. ¶. [0019], and see also ¶. [0062] for dedicated PDCCH/PUCCH resources). [Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 18; John Wilson in view of Yin further discloses the wireless device, wherein the instructions, when executed by a processor, cause the wireless device to: selecting an RS, from the one or more second RSs, for the beam failure recovery procedure, wherein: the selected RS is associated with the first PUCCH resource; and the first PUCCH resource comprises at least one channel resource (Yin: See Fig. 13a: Steps 1316-1318, allocating/selecting PUCCH and prioritizing PUCCH for transmission; Col. 12, Lines 60-67 and Col. 13, Lines 1-8).

Regarding claim 22; John Wilson discloses the device wherein the request for beam failure recovery comprises a scheduling request (SR) for beam failure recovery (John Wilson: Upon detection of a beam failure, a beam recovery procedure may be initiated in which an indication of a beam failure may be transmitted using scheduling request (SR) or uplink control channel resource. Abstract).

Regarding claim 23; John Wilson discloses the wireless device, wherein the instructions, when executed by a processor, cause the wireless device to: initiating, based on the detected beam failure, a beam failure recovery procedure (John Wilson: Abstract).

Regarding claim 25; John Wilson in view of Yin discloses the device wherein: the transmission period comprises a plurality of symbols; the configured transmission of the request for beam failure recovery is associated with at least one first symbol of the transmission period (John Wilson: See Figs. 3-4 and 9: the UE 115-b can determine that the PUCCH transmission beam, i.e., configured transmission, associated with the CSI-RS port P1 has failed. The UE 115-b may then initiate a beam recovery of the failed beam via, for example, SR resources 320. Alternatively, the UE 115-b may send a report to the base station 105. ¶. [0065]); and the scheduled transmission of the one transport block is associated with at least one second symbol of the transmission period (See Figs. 11 and 13A: the UE to determine if there is a overlapping portion between the PUSCH and PUCCH transmissions in block 1306, and the UE to decide for simultaneous transmission of UCCH and PUSCH. Col. 12: Lines 25-32).

Regarding claim 26; John Wilson discloses the device wherein the configured transmission of the request for beam failure recovery at least partially overlaps in time with the scheduled transmission of the one transport block. (Yin: See Figs. 11 and 13A: the UE to determine if there is a overlapping portion between the PUSCH and PUCCH transmissions in block 1306, and the UE to decide for simultaneous transmission of UCCH and PUSCH, i.e., transmitting at the same time or in a same period. Col. 12: Lines 25-32. See also figure 1 for transmission of PUCCH and PUSCH within the same time frame. See Col. 20, and Lines 50-55).

Regarding claim 27; John Wilson discloses a wireless device comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
determine, based on a detected beam failure, to transmit a request for beam failure recovery (See Fig. 5: Upon detection of a beam failure, a beam recovery procedure may be initiated in which an indication of a beam failure may be transmitted using scheduling request (SR) or uplink control channel resource. ¶. [0005] and ¶. [0065]); and 
transmit, via a first physical uplink control channel (PUCCH) resource, the request for beam failure recovery based on a determination (John Wilson’s Claim 4: wherein the configured transmission resource comprises one or more of a scheduling request (SR) resource or a physical uplink control channel (PUCCH) resource that is configured for transmitting the indication of the beam failure. See also ¶. [0065]) that: 
a configured transmission of the request for beam failure recovery (See Figs. 3-4 and 9: the UE 115-b can determine that the PUCCH transmission beam, i.e., configured transmission, associated with the CSI-RS port P1 has failed. The UE 115-b may then initiate a beam recovery of the failed beam via, for example, SR resources 320. Alternatively, the UE 115-b may send a report to the base station 105. ¶. [0065]).
Even though, John Wilson teaches the method of transmitting the configured transmission for the request of beam failure recovery via the PUCCH transmission, John Wilson doesn’t explicitly describe both the configured transmission and the scheduled transmission of transport block(s) via the PUSCH are in a transmission period, and the configured transmission of the request is prioritized over the scheduled transmission of the one transport block.
However, Yin further teaches the scheduled transmission of transport block(s) via the PUSCH (See Figs. 11 and 13A: the UE to determine if there is a overlapping portion between the PUSCH and PUCCH transmissions in block 1306, and the UE to decide for simultaneous transmission of UCCH and PUSCH, i.e., transmitting at the same time or in a same period. Col. 12: Lines 25-32. See also figure 1 for transmission of PUCCH and PUSCH within the same time frame. See Col. 20, and Lines 50-55), and the configured transmission of the request is prioritized over the scheduled transmission of the one transport block (See Figs. 16A and 17: for implementations of prioritized PUCCH transmission over the PUSCH data. Col. 18, and Lines 47-52).
The rationale of combining the two prior arts is that the process of using PUCCH for beam failure recovery as taught by John Wilson could be apparently be implemented into Yin’s conventional PUCCH transmission for simultaneous transmissions and prioritizing over PUSCH as well.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein both the configured transmission and the scheduled transmission of transport block(s) via the PUSCH are in a transmission period, and the configured transmission of the request is prioritized over the scheduled transmission of the one transport block as taught by Yin to have incorporated in the system of John Wilson, so that it would not only provide to enhance by supporting MIMO and Beamforming methods but also improve spectral efficiency, lowering costs, improving service in wireless communications. See Yin’s Col. 1, Lines 54-58, and Col. 2, Lines 5-10.
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 28; John Wilson in view of Yin discloses the system wherein the wireless device configured to: based on a determination that a configured transmission of a scheduling request (SR) via a second PUCCH resource (John Wilson: ¶. [0005]) overlaps with the scheduled transmission of the one transport block via the PUSCH resource, and based on the SR not being associated with beam failure recovery (Yin: See Fig. 13: PUSCH for scheduling is transmitted for scheduling data information, i.e., nothing to do with beam failure recovery. Col. 12, Lines 25-55):  
determining that the scheduled transmission of the one transport block is prioritized over the configured transmission of the SR (Yin: See Fig. 13: In the block 1316, simultaneous PUCCH and PUSCH data transmission on the overlapping symbols is performed, and power allocation of overlapping symbols prioritizes the PUCCH transmission.)
dropping the configured transmission of the SR (Yin: See Fig. 13A: See steps 1310-1312; In the block 1312, the UE is to transmit the UCI using the PUCCH in the overlapping portion between the PUCCH transmission and the PUSCH transmission, and drop (e.g., not transmit) PUSCH symbols in the overlapping portion of the PUSCH transmission. In the block 1314, the UE is to transmit the UCI using the PUSCH by multiplexing the UCI on the overlapping portion of the PUSCH transmission, and drop (e.g., not transmit) the PUCCH. The default behavior of selecting the block 1312 or 1314 may depend on the uplink control channel format. Col. 12, Lines 50-60).

Regarding claim 29; John Wilson in view of Yin discloses the system wherein the wireless device configured to: based on a determination that a configured transmission of a scheduling request (SR) via a second PUCCH resource overlaps with a scheduled transmission of one or more second transport blocks via a second PUSCH resource (Yin: See Figs. 11 and 13A: the UE to determine if there is a overlapping portion between the PUSCH and PUCCH transmissions in block 1306, and the UE to decide for simultaneous transmission of UCCH and PUSCH, i.e., transmitting at the same time or in a same period. Col. 12: Lines 25-32. See also figure 1 for transmission of PUCCH and PUSCH within the same time frame. See Col. 20, and Lines 50-55), and based on the SR not being associated with beam failure recovery (Yin: See Fig. 13: PUSCH for scheduling is transmitted for scheduling data information, i.e., nothing to do with beam failure recovery. Col. 12, Lines 25-55): 
determining that the scheduled transmission of the one or more second transport blocks is prioritized over the configured transmission of the SR (Yin: See Figs. 16A and 17: for implementations of prioritized PUCCH transmission over the PUSCH data. Col. 18, and Lines 47-52); and transmitting, via the second PUSCH resource, the one or more second transport blocks (Yin: See Fig. 13: PUSCH for scheduling is transmitted for scheduling data information. Col. 12, Lines 25-55):

Regarding claim 30; John Wilson discloses the system wherein the base station is configured to transmit the configuration parameter further indicates: one or more first reference signals (RSs); one or more second RSs; an association between the one or more second RSs and the one PUCCH resource; and radio resources of a dedicated control resource set (CORESET). (John Wilson: the triggering the beam recovery procedure includes transmitting an indication of a first transmission beam failure responsive to the channel quality or strength (e.g., reference signal received power, reference signal-signal to interference plus noise ratio, reference signal received quality, etc.) value being below the threshold value. ¶. [0019], and see also ¶. [0062] for dedicated PDCCH/PUCCH resources). [Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 31; John Wilson in view of Yin further discloses the system wherein the wireless device to: selecting an RS, from the one or more second RSs, for the beam failure recovery procedure, wherein: the selected RS is associated with the first PUCCH resource; and the first PUCCH resource comprises at least one channel resource (Yin: See Fig. 13a: Steps 1316-1318, allocating/selecting PUCCH and prioritizing PUCCH for transmission; Col. 12, Lines 60-67 and Col. 13, Lines 1-8).

Regarding claim 35; John Wilson discloses the device wherein the request for beam failure recovery comprises a scheduling request (SR) for beam failure recovery (John Wilson: Upon detection of a beam failure, a beam recovery procedure may be initiated in which an indication of a beam failure may be transmitted using scheduling request (SR) or uplink control channel resource. Abstract).

Regarding claim 36; John Wilson discloses the wireless device, wherein the instructions, when executed by a processor, cause the wireless device to: initiating, based on the detected beam failure, a beam failure recovery procedure (John Wilson: Abstract).

Regarding claim 38; John Wilson in view of Yin discloses the device wherein: the transmission period comprises a plurality of symbols; the configured transmission of the request for beam failure recovery is associated with at least one first symbol of the transmission period (John Wilson: See Figs. 3-4 and 9: the UE 115-b can determine that the PUCCH transmission beam, i.e., configured transmission, associated with the CSI-RS port P1 has failed. The UE 115-b may then initiate a beam recovery of the failed beam via, for example, SR resources 320. Alternatively, the UE 115-b may send a report to the base station 105. ¶. [0065]); and the scheduled transmission of the one transport block is associated with at least one second symbol of the transmission period (See Figs. 11 and 13A: the UE to determine if there is a overlapping portion between the PUSCH and PUCCH transmissions in block 1306, and the UE to decide for simultaneous transmission of UCCH and PUSCH. Col. 12: Lines 25-32).

Regarding claim 39; John Wilson discloses the device wherein the configured transmission of the request for beam failure recovery at least partially overlaps in time with the scheduled transmission of the one transport block. (Yin: See Figs. 11 and 13A: the UE to determine if there is a overlapping portion between the PUSCH and PUCCH transmissions in block 1306, and the UE to decide for simultaneous transmission of UCCH and PUSCH, i.e., transmitting at the same time or in a same period. Col. 12: Lines 25-32. See also figure 1 for transmission of PUCCH and PUSCH within the same time frame. See Col. 20, and Lines 50-55).

Allowable Subject Matter
Claims 6-8, 11, 19-21, 24, 32-34, and 37 are objected to as being dependent upon the rejected base claims 1, 14, and 27, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al. (US 2020/0389220 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416